DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group V, claims 16-20, in the reply filed on 09/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 4-12, 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2022.
Species election is withdrawn upon further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are broadly drawn to methods of treatment of HRSV by administering antagonists of any of PABPC1, PRKRA, ARSD, MLLT6 or CTDSP2 or agonist of any of CTBP2, POLRMT or TMEM259.
Claims encompass treatment of HRSV by administering a wide variety of possible antagonists of PABPC1, PRKRA, ARSD, MLLT6 or CTDSP2 or wide variety of agonists of CTBP2, POLRMT or TMEM259.
Instant specification defines antagonist in paragraphs [0031-0033] as a substance that affects a decrease in the amount or rate of protein expression or activity, such antagonist can be of any nature (peptide, carbohydrate, lipid, nucleic acid). Similarly, it defines agonist in paragraphs [0036-0039] as a substance that affects an increase in the amount or rate of expression or activity of a protein, such agonist can be peptide, carbohydrate, lipid or nucleic acid. Therefore genus of antagonists and genus of agonists are extremely wide and varied. 
On the other hand there is no even one example in instant specification of any agonists or antagonists affecting HRSV. The only somewhat relevant example is related to siRNA knockdown screening for HRSV infection factors (see Example 2), which uses nucleic acid based antagonist. There is no other examples of antagonists or agonists used for treatment of HRSV in specification. Specification does not describe structure for representative species of Applicant’s broadly claimed genus. Thus their function of treating HRSV is either unknown or
unpredictable.
Prior art provides an example of POLRMT agonist, N1-methyl-GTP, not having any antiviral activity against HRSV: see page 6 from Ehteshami et al (Antimicrobial Agents and Chemotherapy, May 2017, vol.61, issue 8: 1-8). Therefore it is not clear which type of agonist out of many possible ones is expected to have antiviral activity against HRSV.
The genus of antagonists or agonists encompasses a large number of unknown structures and one of skilled in the art cannot reliably predict which member of the genus would successfully treat HRSV, and which will not.
There is no description of the necessary and sufficient elements of the species
encompassed by the breadth of the claims.
The only species described in specification are antagonists of nucleic acid type. Applicant fails to describe representative members of Applicant's broadly claimed genus.
One of the skill in the art would not recognize that Applicant was in possession of the
necessary common attributes or features of the genus in view of the disclosed species. Since the disclosure fails to describe the common attributes that identify members of the genus, and
because the genus is highly variant, antagonists of nucleic acid type are not sufficient to describe the claimed genus. Therefore, given the lack of written description in the
specification with regard to the structural and functional characteristics of the claimed
compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating HRSV with antagonist siRNA targeting PABPC1, does not reasonably provide enablement for treating HRSV with any other antagonist of any of PABPC1, PRKRA, ARSD, MLLT6 or CTDSP2 or agonist of any of CTBP2, POLRMT or TMEM259.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the
Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a
number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of
experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
Claims are broadly drawn to methods of treatment of HRSV by administering antagonists of any of PABPC1, PRKRA, ARSD, MLLT6 or CTDSP2 or agonist of any of CTBP2, POLRMT or TMEM259.
Claims encompass treatment of HRSV by administering a wide variety of possible antagonists of PABPC1, PRKRA, ARSD, MLLT6 or CTDSP2 or wide variety of agonists of CTBP2, POLRMT or TMEM259.
Instant specification does not provide any examples of any antagonist or agonist affecting HRSV in vivo or in vitro. Instant specification fails to provide guidance on which agonist or antagonist out of wide variety will be effective in treating HRSV, and which will not.
There is an evidence in the art that siRNA targeting PABPC1 has antiviral activity against HRSV: see section “The involvement of PABPC1 in RSV infection” on page 3 from Bouillier et al (Scientific Reports, 2019, 9: 15258, pages 1-13).
The guidance provided in the specification (see paragraph [0063]) is too broad and vague which fails to address the issue of which antagonist/agonist out of many possible will treat HRSV as instantly claimed.
In the absence of guidance, undue trial and error experimentation would have been
required by one skilled in the art at the time invention was made to test any possible antagonist or agonist for treatment of HRSV as instantly claimed. Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the words “preferably” and “such as” in the second line. It is not clear if the limitation following the words is required part of the claim or not.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635